30 F.3d 1485
Carlson Companies, Inc.v.Travel Network, Ltd.; Travel Tree, Alta Travel, TravelNetwork of Corona, Percy (Nancy), Travel Network of Hemet,Travel Network of Laguna Hills, Magnolia Travel Services,Pfister (Larry), Vivant (Bon), Travel Network, Mira Mesa,Unlimited, Inc., Newell Hill Travel, T&Z Travel Corp.,Travel Experts, Pangborn (Jean), Halcyon Travel Inc.,Regency Travel Service, Affiliated Services, ChilesEnterprises, Oak Street Travel, Regal Travel, Off Cape
NO. 93-5417
United States Court of Appeals,Third Circuit.
June 13, 1994

Appeal From:  D.N.J.,
Barry, J.


1
AFFIRMED.